     Case 4:20-cv-00121-O Document 11 Filed 02/12/21               Page 1 of 7 PageID 66



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


MATTHEW RUTLEDGE,                               §
                                                §
               Movant,                          §
                                                §
v.                                              §   Civil Action No. 4:20-cv-00121-O
                                                §   (Criminal No. 4:15-cr-151-O(20))
UNITED STATES OF AMERICA,                       §
                                                §
               Respondent.                      §

                                   OPINION AND ORDER

       Before the Court is the motion of Matthew Rutledge (“Rutledge or “Movant”) under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence by a person in federal custody. The Court,

having considered the motion (ECF No. 1), the government’s motion to dismiss (ECF No. 9),

movant’s response thereto (ECF No. 10), the record, including the record in the underlying

criminal case, No. 4:15-cr-151-O(20), and applicable authorities, finds that the motion should be

dismissed as untimely.

I. BACKGROUND

       The record in the underlying criminal case reflects the following:

       On September 16, 2015, Rutledge pled guilty to conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 846. United States v. Rutledge, No. 4:15-

cr-151-O(20), ECF No. 383. In the factual resume, Rutledge stipulated that he “distributed

quantities of methamphetamine to others named in the indictment,” and “[i]n this manner, he

conspired with others to possess with intent to distribute more than 50 grams of

methamphetamine.” Id., Factual Resume 2, ECF No. 368. On January 11, 2016, the Court adopted

                                                1
    Case 4:20-cv-00121-O Document 11 Filed 02/12/21                     Page 2 of 7 PageID 67



the PSR’s finding that Rutledge was accountable for 57,411.6 grams of methamphetamine and

sentenced him to 324 months’ imprisonment followed by a four-year term of supervised release.

Id., PSR ¶ 37, ECF No. 631; J. 3-4, ECF No. 938.

        Rutledge appealed this Court’s drug-quantity determination. United States v. Rutledge, 669

F. App’x 265 (5th Cir. 2016). On October 11, 2016, the Fifth Circuit rejected Rutledge’s challenge

and affirmed. See id. The Supreme Court denied Rutledge’s petition for writ of certiorari on

February 21, 2017, and Rutledge’s criminal judgment became final. Rutledge v. United States, 137

S. Ct. 1119 (2017); see also Gonzalez v. Thaler, 565 U.S. 134, 149 (2012) (holding that a federal

judgment becomes final when the Supreme Court denies a petition for writ of certiorari).

        In the Government’s motion to dismiss, it contends that based on this record, Rutledge

missed the one-year filing deadline by almost two years and, therefore, his Section 2255 motion

must be dismissed as untimely. For the reasons that follow, the Court agrees that Rutledge’s

Section 2255 Motion must be dismissed as untimely.

II. GROUND OF THE MOTION

        Rutledge contends that the Court violated his due process rights and right to trial by a jury

by making factual findings, by a preponderance of the evidence, to increase his sentence. Mot. 16,

ECF No. 1. He further asserts that 18 U.S.C. § 3661—which provides that there is no limit on the

information that a district court may consider in imposing a sentence—is ambiguous as to a

defendant’s right to a jury trial. Id. at 22. He argues that stare decisis prevented him from making

these arguments before June 2019, when the Court decided United States v. Haymond, 139 S. Ct.

2369 (2019), and United States v. Davis, 139 S. Ct. 2319 (2019). See id. at 15, 22.1


1
 As the Government correctly notes in its motion to dismiss, Rutledge cites several other Supreme Court
cases, but none of those cases were decided after his one-year limitations period expired on February 21,
                                                    2
    Case 4:20-cv-00121-O Document 11 Filed 02/12/21                     Page 3 of 7 PageID 68



III. TIMELINESS OF THE MOTION

        “Following a conviction and exhaustion or waiver of the right to direct appeal, [courts]

presume a defendant stands fairly and finally convicted.” United States v. Cervantes, 132 F.3d

1106, 1109 (5th Cir. 1998). A federal prisoner has limited grounds for collateral review under 28

U.S.C. § 2255, generally based on errors of constitutional magnitude that could not have been

raised on appeal. See 28 U.S.C. § 2255(a); United States v. Placente, 81 F.3d 555, 558 (5th Cir.

1996). A one-year period of limitation applies to motions under § 2255. The limitation period runs

from the latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by government
        action in violation of the Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such governmental action;

        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Typically, the time begins to run on the date the judgment of conviction

becomes final. United States v. Thomas, 203 F.3d 350, 351 (5th Cir. 2000). A criminal judgment

becomes final when the time for seeking direct appeal expires or when the direct appeals have

been exhausted. Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987).

        Here, Rutledge’s conviction became final on February 21, 2017, when the Supreme Court

denied his petition for certiorari. Rutledge, 137 S. Ct. at 1119; see also Gonzalez, 565 U.S. at 149.

He, therefore, had until February 21, 2018, to comply with the one-year limitations period in


2018. See 28 U.S.C. § 2255(f). Accordingly, the Court will not consider those cases.
                                                    3
     Case 4:20-cv-00121-O Document 11 Filed 02/12/21                    Page 4 of 7 PageID 69



subsection (f)(1). Rutledge mailed the present motion on February 2, 2020, a date almost two years

after the expiration of the one-year limitations period in subsection (f)(1). See Mot. 28, ECF No.

1.

        Although Rutledge references § 2255(f)(2) and (f)(4) to contend that his motion is timely

(see Mot., ECF No. 1), the Court concludes he does not assert any grounds for timeliness under

the plain language of § 2255(f)(2) or (4). His motion, however, was filed within a year of the

Supreme Court’s decisions in United States v. Haymond, ––– U.S. ––––, 139 S. Ct. 2369 (2019)

and United States v. Davis, ––– U.S. ––––, 139 S. Ct. 2319 (2019).2 Accordingly, Rutledge’s

motion would be timely under § 2255(f)(3) if Haymond or Davis recognizes a right that entitles

him to relief from his conviction or sentence. See Dodd v. United States, 545 U.S. 353, 358-59

(2005) (Subsection (f)(3) provides that when the Supreme Court “decides a case recognizing a new

right, a federal prisoner seeking to assert that right will have one year from [the Supreme Court’s]

decision within which to file his § 2255 motion.”).

        The Court rejects Rutledge’s argument that his motion is timely based on the Supreme

Court’s decision in Haymond, a case in which the Supreme Court held in a split decision that 18

U.S.C. § 3583(k)—which imposes a mandatory minimum sentence on certain sex offenders who

violate their supervised release—violates the Fifth and Sixth Amendment. 139 S. Ct. at 2369. First,

the Court agrees with a recent decision from another district court in the Fifth Circuit holding that

“Haymond did not announce a new rule or recognize a new right.” Guerrero v. United States, No.

1:20-CV-00002, 2021 WL 124329, at *2 (S.D. Tex. Jan. 13, 2021). Alternatively, because




2
 The Fifth Circuit subsequently determined that Davis is retroactive to cases on collateral review. United
States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019).
                                                    4
    Case 4:20-cv-00121-O Document 11 Filed 02/12/21                   Page 5 of 7 PageID 70



Rutledge was convicted solely of conspiracy to possess with intent to distribute methamphetamine

and sentenced for that offense, Haymond does not apply to him.

       The holding in Davis arises from Johnson v. United States, 576 U.S. 591 (2015) in which

the Court addressed the residual clause of the Armed Career Criminal Act, 18 U.S.C. §

924(e)(2)(B)(ii). That clause defined a “violent felony” as one that involved a “serious potential

risk of physical injury to another.” Id. The Court in Johnson struck down the clause as

unconstitutionally vague, then extended the holding in Sessions v. Dimaya, ––– U.S. –––, 138 S.

Ct. 1204 (2018), to the definition of a “crime of violence” under the residual clause of 18 U.S.C.

§ 16. In Davis, the Supreme Court found that § 924(c)(3)(B)’s residual clause’s definition of a

crime of violence was likewise unconstitutionally vague. Accordingly, a defendant may only be

convicted under § 924(c) if the government shows that he used a firearm during a “crime of

violence” as defined under the elements clause at § 924(c)(3)(A). Davis, 139 S. Ct. at 2324.

       In its motion to dismiss, the Government argues that “Davis does not apply to Rutledge

because he was convicted under 21 U.S.C. § 846, not Section 924(c).” Gov’t’s Mot. 7, ECF No.

9. The Court agrees. Rutledge fails to provide any non-frivolous argument for why Davis applies

to his conviction. Accordingly, Davis did not recognize a right calling into question Rutledge’s

conviction or sentence.

       Accordingly, the Court concludes that the limitations period runs under § 2255(f)(1), and

this matter is plainly time-barred and substantively without merit.




                                                 5
      Case 4:20-cv-00121-O Document 11 Filed 02/12/21                  Page 6 of 7 PageID 71



        Finally, even though movant does not appear to allege equitable tolling, the Court notes

that it would not apply here. The doctrine of equitable tolling is applied only in rare and exceptional

circumstances. In re Wilson, 442 F.3d 872, 875 (5th Cir. 2006). Movant must show that he was

pursuing his rights diligently and that some extraordinary circumstance stood in his way and

prevented the timely filing of his motion. Holland v. Florida, 560 U.S. 631, 649 (2010). Neither

excusable neglect nor ignorance of the law is sufficient to justify equitable tolling. Fierro v.

Cockrell, 294 F.3d 674, 682 (5th Cir. 2002). Movant’s lack of legal acumen and unfamiliarity with

legal process is not sufficient justification to toll limitations. United States v. Petty, 530 F.3d 361,

366 (5th Cir. 2008); Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). In this case, movant

has not alleged any facts that would support equitable tolling. He has not shown that he was

diligently pursuing his rights and that some extraordinary circumstance prevented the timely filing

of his motion.

IV.     CERTIFICATE OF APPEALABILITY

        Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed unless a

certificate of appealability (COA) is issued under 28 U.S.C. § 2253. Fed, R. App. P. 22(b). Rule

11 of the Rules Governing Section 2255 Proceedings now requires the Court to “issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.” Rules Governing

Section 2255 Proceedings in the United States District Courts, Rule 11(a) (December 1, 2009).

This Court may only issue a COA if “the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by showing

“that jurists of reason could disagree with the district court’s resolution of his constitutional claims

or that jurists of reason could conclude the issues presented are adequate to deserve encouragement


                                                   6
    Case 4:20-cv-00121-O Document 11 Filed 02/12/21                Page 7 of 7 PageID 72



to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 326 (2003) (citing Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

       The Court concludes that Rutledge has not made a showing that reasonable jurists would

question this Court’s rulings and DENIES a certificate of appealability for the reasons stated in

this Order.

V. CONCLUSION

       For the reasons discussed herein, Rutledge’s Section 2255 Motion is DISMISSED AS

UNTIMELY. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a

certificate of appealability is DENIED. Pursuant to Federal Rule of Civil Procedure 58(a), a final

judgment shall issue separately.

       SO ORDERED on this 12th day of February, 2021.


                                          _____________________________________
                                          Reed O’Connor
                                          UNITED STATES DISTRICT JUDGE




                                                7
